Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “segmenting the digital reference image into one or more found markup regions by performing one or more of:” where it is not made entirely clear which of the later limitations are part of the group as the next limitation is “applying”, then the following four limitations use “based”, then “assigning”. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite limitations including “color shed”, “digital markup image”, “spatial frequency histogram”, “portioning”, and “region”, however previous there is “one or more”, where if one (or different selections) of steps are selected, the limitations do not have proper antecedent basis.
Allowable Subject Matter
Claims 2-10, 12-20 overcome the prior art.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Watanabe U.S. Patent/PG Publication 6925350.
Regarding claim 1:
 A computer implemented method comprising: 
 receiving, at an electronic device, a digital reference image of a reference product (Watanabe C11 L45-55 As shown in FIG. 8A, the incorporation of inspection marks into the specification data 56 begins with the digital image 54 of the scanned base pattern 210 (step 810).)
that has been manufactured based on, at least in part, one or more manufacturing files (Watanabe C4 L30-37 Each sample garment is made from base patterns that have been marked and modified by tailors or other persons associated with the facility, according to the desired fit and the body contour of the customer.) since manufacturing files may merely be information and are not explicitly electronic files.
 segmenting the digital reference image into one or more found markup regions by performing one or more of:  applying a color shed to the digital reference image, (Watanabe C7 L55-C8 L13 According to one aspect of the invention, the reference marks 104, guide lines 128, size lines 126, inspection marks (point of origin 106, reference point 108, reference lines 112, 114), and mark lines 52 can differ in colors or shapes so as to be manually distinguished from each other by persons associated with the custom-made facility 100. Alternatively, the different types of marks can be distinguished from each other automatically by computer program 24 (for example, commercially available image editors such as Adobe Photoshop (trademark of Adobe Systems Inc. of San Jose, Calif.) can distinguish lines by color and so a full-auto program can be developed). In a preferred embodiment, computer program 24 is one program or complete set of programs that can both control the operation of scanner system 10, retrieve and convert the scanned image data to a desired file format, distinguish the mark lines from other lines and markings in the scanned image, and further adjust the mark lines as will be described in more detail below. Alternatively, separately available programs such as Adobe Photo Shop and Adobe Illustrator (trademarks of, and available from, Adobe Systems Inc. of San Jose, Calif.), which include routines that can recognize the mark lines by contrasting the color with the background color of the sample garment pieces, can be used along with other commercially available or proprietarily developed programs.)




Examiner notes that since the claim recites performing “one or more” steps, and later steps require previous step elements which creates antecedent issues, the “one or more” step is taken to only require the first step.
Regarding claim 11:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616